Title: To James Madison from John Langdon, 24 June 1801
From: Langdon, John
To: Madison, James


Dear Sir.
Portsmouth June 24th. 1801
When I look back the last twelve years, and reflect on our Political struggles, and the narrow escape our Country has had, from Tyranny and oppression, I cannot but feel grateful to the Supreme disposer of events, for all his Mercies. Thank God the snare is broken, and we have escaped. I am happy to find that you are at Washington giveing your aid, in the Administration of our government, as nothing can give more general Satisfaction. Had I talents and was not in the decline of life, it would be the delight of my heart, to Contribute my mite, in assisting the present Administration, every Department of government being filled with the very men I wish, and with whome I wish to associate makes me desireous to be at Washington, but it is impossable; to break up my family at this time of life, would be a degree of Insanity. Our good President has been pleased to offer me the Secretaryship of The Navy in the most friendly manner possible which demands my greatful thanks, but with great grief and mortification, I have been obliged to decline Accepting the office. Mrs Langdon Joins in our Compts to your Lady & Self—with the warmest wishes for your health and happiness I am sincerely Yours &c
John Langdon
 

   
   RC (DLC). Postmarked Portsmouth, New Hampshire, 23 June.



   
   John Langdon served with JM at the Federal Convention in 1787. From 1789 to 1801 he was in the U.S. Senate, first as a moderate Federalist and then as a Republican.


